Kerwin, J.
{concurring). I concur in the opinion in this cáse only upon the ground that the material findings are not supported by the evidence. If I understand the opinion of the court correctly, it is based mainly upon that *50proposition. Individually I am of opinion that the findings are supported by sufficient evidence, but Í am inclined to defer to the opinion of my brethren upon that point. If the findings are supported by sufficient evidence, I am convinced that the judgment of the court below is right and should be affirmed on the authority of Henrikson v. Henrikson, 143 Wis. 314, 127 N. W. 962, and cases there cited.
A motion for a rehearing was denied, with $25 costs, on November 4, 1919.